DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2020 has been entered.
Specification
The amendment filed 08/25/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 9 recites “the waistband is comprised of an additional stretchable material” (as claim 9 is dependent on claim 1) and “the additional stretchable material is a mesh fabric”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “the waistband is comprised of an additional stretchable material” (as claim 9 is dependent on claim 1) and “the additional stretchable material is a mesh fabric”, which is not supported in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9-12, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “ the outer panel” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the top edge comprises of a stretchable material”, it is unclear that “a stretchable material” of the top edge is the same or different from “a stretchable material” of the top portion in line 9. For the purpose of applying art, “ a stretchable material” of the top edge is best understood to be the same as “a stretchable material” of the top portion.
Claim 9 recites “the stretchable material is an elastic band and the additional stretchable material is a mesh fabric”, it is unclear that the stretchable material of the top portion of the outer panel is an elastic band or a mesh fabric; the additional stretchable material of the waistband is an elastic band or a mesh fabric. For the purpose of applying art, the stretchable material is a mesh fabric and the additional stretchable material is an elastic band.
Claim 12 recites “ the inner front panel” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “ the front pouch” in line 1, there is insufficient antecedent basis for this limitation in the claim.
Claims 9-11 are rejected as being indefinite as claims 9-11 are dependent on claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6-7,9-12,23,26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yan(US 20180132538)(hereinafter Yan) in view of Atwater(US 5131100)(hereinafter Atwater), further in view of Steele (US 20120260404)(hereinafter Steele).
Regarding claim 1, Yan teaches an article of manufacture comprising: an undergarment (fig 2) comprising a waistband (210) and a fly pouch (fig 2, the fly pouch at the center front of the garment), the fly pouch comprising an inner portion (fig 3, center piece 240) of the undergarment having an opening (255) therethrough and an outer panel (280) coupled to the inner portion (240) of the undergarment, the fly pouch being openable by a pulling of the outer panel away from the inner portion of the undergarment, the pulling of the outer panel away from the inner portion of the undergarment allowing a portion of a body that has been inserted or is visible through the opening in the inner portion of the undergarment to be exposed (para [0047], the fly pouch comprising one or more gaps and the bottom ventilation gap allowing easy extraction of penis for urination), wherein: the outer panel includes at least a portion of a top edge that is unconnected to the undergarment (fig 2), a left side of the outer panel, a bottom side of the outer panel and a right side of the outer panel remains connected to the undergarment during the pulling of the outer panel away from the inner portion (para [0047], lines 4-5, as the auxiliary piece 280 is sewn to center piece 240 along its borders, a left side, a bottom side and a right side of the outer panel remains connected to the undergarment during the pulling of the outer panel away from the inner portion).
Yan does not teach the outer front panel being coupled to a care label. However, in the same field of endeavor, Atwater teaches a label 11 is applied at the outer front panel of the undergarment at the position of the two connecting parts of the top edge of the outer panel. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the undergarment of Yan with teach of Atwater to have a care label at the front auxiliary piece 280, at the two connecting parts of the top edge of the auxiliary piece 280 for the benefit of joining two connecting parts of the top edge of the auxiliary piece280 together. Then the modified Yan in view of the care label of Atwater teaches the inner portion being positioned between the care label and a part of the body that has not been inserted into the opening. 
Yan does not explicitly teach the portion of the top edge of the outer panel comprised of a stretchable material to ease the pulling of the outer panel away from the inner portion of the undergarment; the waistband is comprised of an additional stretchable material, the additional stretchable material being less stretchable than the stretchable material such that the waistband remains relatively close to the remainder of the body during the pulling of the outer panel away from the inner portion of the undergarment. However, in the same field of endeavor, Steele teaches the undergarment is fabricated from any type of fabric suitable for underwear, including, but not limited to nylon, cotton, spandex, linen, silk, or a combination thereof; and the waistband may also include any elastic material or a tightening method such that the wearer may secure the undergarment around his hips or waist. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the outer panel of Yan comprised of a stretchable material as in the material of the underwear of Steel and modify the material of the waistband of Yan comprising an additional stretchable material as taught by Steel for the benefit of securing the undergarment around the user’s waist and comfort fitting in using the undergarment. Then in combination, the modified Yan in view of Steel teaches the portion of the top edge of the outer panel comprised of a stretchable material to ease the pulling of the outer panel away from the inner portion of the undergarment; the waistband is comprised of an additional stretchable material, the additional stretchable material being less stretchable than the stretchable material such that the waistband remains relatively close to the remainder of the body during the pulling of the outer panel away from the inner portion of the undergarment.
Regarding claim 6, Yan does not teach the outer panel is comprised of a mesh like material. However, Atwater teaches the front panel 22 be warp knit with an open mesh construction. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the outer panel of Yan being made of an open mesh construction by Atwater for the benefit of providing ventilation to the portion of the garment. Then in combination, the modified Yan teaches the outer panel is comprised of a mesh-like material to further ease the pulling away of the outer panel from the inner portion of the undergarment.
Regarding claim 7, Yan teaches an article of manufacture comprising: an undergarment (fig 2) comprising a waistband (210), an inner portion(fig 3, center piece 240) , and an outer front panel(280), the outer front panel (280) having a top portion, wherein the inner portion is coupled to the outer front panel thereby forming a fly pouch (fig 2, the fly pouch at the center front of the garment) , wherein: the inner portion comprises an opening (255) extending therethrough and configured for inserting at least a portion of male genitalia of a body into the opening such that the portion of the male genitalia is positioned outside the inner portion of the undergarment and covered by the outer front panel when the outer front panel is in a closed configuration (fig 2, para [0044]); and the outer front panel is configured to be opened by pulling the outer front panel away from the inner portion to uncover the portion of the male genitabia that is positioned outside of the inner portion (para [0047], the fly pouch comprising one or more gaps and the bottom ventilation gap allowing easy extraction of penis for urination); wherein: the outer front panel (280) includes at least a portion of a top edge that is unconnected to the undergarment (fig 2), and a left side of the outer panel, a bottom side of the outer panel, and a right side of the outer panel remains connected to the undergarment during the pulling of the outer panel away from the inner portion (para [0047], lines 4-5, as the auxiliary piece 280 is sewn to center piece 240 along its borders, a left side, a bottom side and a right side of the outer panel remains connected to the undergarment during the pulling of the outer panel away from the inner portion).
Yan does not teach the outer front panel being coupled to a care label. However, in the same field of endeavor, Atwater teaches a label 11 is applied at the outer front panel of the undergarment at the position of the two connecting parts of the top edge of the outer panel. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the undergarment of Yan with teach of Atwater to have a care label at the front auxiliary piece 280, at the two connecting parts of the top edge of the auxiliary piece 280 for the benefit of joining two connecting parts of the top edge of the auxiliary piece280 together. Then the modified Yan in view of the care label of Atwater teaches the inner portion being positioned between the care label and a part of the body that has not been inserted into the opening.
Yan does not explicitly teach the top portion of the outer front panel and the portion of the top edge of the outer panel comprised of a stretchable material to ease the pulling of the outer panel away from the inner portion of the undergarment; the waistband is comprised of an additional stretchable material, the additional stretchable material being less stretchable than the stretchable material such that the waistband remains relatively close to the remainder of the body during the pulling of the outer panel away from the inner portion of the undergarment. However, in the same field of endeavor, Steele teaches the undergarment is fabricated from any type of fabric suitable for underwear, including, but not limited to nylon, cotton, spandex, linen, silk, or a combination thereof; and the waistband may also include any elastic material or a tightening method such that the wearer may secure the undergarment around his hips or waist. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the outer panel of Yan comprised of a stretchable material as in the material of the underwear of Steel and modify the material of the waistband of Yan comprising an additional stretchable material as taught by Steel for the benefit of securing the undergarment around the user’s waist and comfort fitting in using the undergarment. Then in combination, the modified Yan in view of Steel teaches the top portion of the outer front panel and the portion of the top edge of the outer panel comprised of a stretchable material to ease the pulling of the outer panel away from the inner portion of the undergarment; the waistband is comprised of an additional stretchable material, the additional stretchable material being less stretchable than the stretchable material such that the waistband remains relatively close to the remainder of the body during the pulling of the outer panel away from the inner portion of the undergarment.
Regarding claim 9, Yan teaches the additional stretchable material of the waistband is elastic (para [0052]). Yan does not teach the outer panel is comprised of a mesh like material. However, Atwater teaches the front panel 22 be warp knit with an open mesh construction. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the outer panel of Yan being made of an open mesh construction by Atwater for the benefit of providing ventilation to the portion of the garment. Then in combination, the modified Yan teaches the outer panel is comprised of a mesh-like material to further ease the pulling away of the outer panel from the inner portion of the undergarment.
Regarding claim 10, Yan teaches the waistband (210) is disposed adjacent to an upper portion of the undergarment (fig 2).
Regarding claim 11, the modified Yan in view of Atwater teaches the care label is coupled to an outer surface of the top portion of the outer front panel for the benefit of joining two connecting parts of the top edge of the outer panel of Yan together.
Regarding claim 12, Yan teaches the inner portion (240) includes an inside front panel (250A, B) and a front pouch (260A, B) disposed below the inside front panel and wherein the opening (255) is included in a bottom portion of the inner front panel (fig 3, para [0055], the bottom panel of the center piece 240 is a loose sac).
Regarding claim 23, the modified Yan in view of Atwater teaches the undergarment does not have any care labels or tags positioned on the undergarment where the care labels or tags directly contact the remainder of the body (the modified Yan in view of Atwater comprising a label at the outer panel of the garment).
Regarding claim 26, Yan teaches the connecting of the left side of the outer panel, the bottom side of the outer panel, and the right side of the outer panel is formed by at least one stitching, gluing, stapling, or riveting (para [0047], lines 4-5, as the auxiliary piece 280 is sewn to center piece 240 along its borders, a left side, a bottom side and a right side of the outer panel remains connected to the undergarment during the pulling of the outer panel away from the inner portion).
Regarding claim 27, Yan teaches the front pouch (260A, B) of the inner portion (240) including a right portion (260A) connected to a left portion(260B) to form a contoured shape around a portion of the male genitalia that is not inserted through the opening (fig 3, para [0055], the bottom panel of the center piece 240 is a loose sac for holding the scrotum which is separated from the pennis).
Claims 17- 19, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yan(US 20180132538) in view of Atwater(US 5131100), further in view of Steele (US 20120260404), further in view of Gwaltney(US 20110004978)(hereinafter Gwaltney).
Regarding claim 17, Yan does not teach the label comprises a stickier or more grippable material than other materials comprising the undergarment. However, in the same field of endeavor, Gwaltney teaches a label (para [0005], lines 20-24) comprising a stickier or more grippable material than other materials comprising the undergarment (fig 3, the message comprising Velcro material which is grippable than the other materials comprising the undergarment). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the garment of Yan with the method of fastening the label to the garment of Gwaltney for the benefit of removable attaching the label to the garment.
Regarding claim 18, Yan does not teach a texture of the label is different from a texture of other portions of the undergarment such that the label provides a tough cue for performing the pulling of the outer panel away from the inner portion of the undergarment. However, in the same field of endeavor, Gwaltney teaches a label (para [0005], lines 20-24) comprising a texture which is different from the texture of other portions of the undergarment (fig 3 shows alternative constructions for label, i.e. a hook and loop fastener, a sewn buttonhole, dual rivet, single rivet, a molded buttonhole). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the undergarment of Yan with the construction of label of Gwaltney for the benefit of removable attaching the label to the garment. Then the modified Yan in view of Atwater, further in view of Gwaltney teaches the label provides a tough cue for the undergarment as the label has a different texture from the other portions of the undergarment. It is noted that “performing the pulling of the outer panel away from the inner portion of the undergarment” is the intended use of the claimed invention.
Regarding claim 19, Yan does not teach a color of the label is different from a color of other portions of the undergarment such that the label provides a sight cue for performing the pulling of the outer panel away from the inner portion of the undergarment. However, in the same field of endeavor, Gwaltney teaches a label (para [0005], lines 20-24) comprising a color (the label of Gwaltney can comprise image, logo, ornamentations)different from a color of other portions of the undergarment (the other portions of the undergarment do no comprise image, logo or ornamentations). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the undergarment of Yan with the forms of label of Gwaltney for the benefit of providing a message communication to another. Then the modified Yan in view of Atwater, further in view of Gwaltney teaches the label provides a sight cue for the undergarment as the label has a different color from the other portions of the undergarment. It is noted that “performing the pulling of the outer panel away from the inner portion of the undergarment” is the intended use of the claimed invention. 
Regarding claim 24, Yan does not teach the care label comprising a grabbable portion. However, Gwaltney teaches a label (para [0005], lines 20-24) comprising a grabbable portion (fig 3, the label comprising a sewn buttonhole (50/501), or a molded buttonhole (50/504)). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the undergarment of Yan with the construction of label of Gwaltney for the benefit of removable attaching the label to the garment.
Regarding claim 25, Gwaltney teaches the grabbable portion includes a finger hole (fig 3, the label comprising a sewn buttonhole (50/501), or a molded buttonhole (50/504)).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yan(US 20180132538)in view of Atwater(US 5131100), further in view of Steele (US 20120260404) further in view of Thrower(US 5875495)(hereinafter Thrower).
Regarding claim 22, Yan does not teach the undergarment has a seamless construction based on use of a circular knitting method. However, in the same field of endeavor, Thrower teaches the undergarment has a seamless construction based on use of a circular knitting method (column 3, lines 15-18). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the undergarment of Yan with a seamless construction based on use of a circular knitting method of Thrower for the benefit of providing comfort and snugly fit of the undergarment to the user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120167279, US 20150074874, US 9924746, US 20180007975, US 20130219591, US 20130174328, US 20080010716, US 20070277284, US 20140058312, US 20170280783, US 5920914.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732